                                                            Case 20-10752-abl       Doc 114    Entered 11/25/20 11:24:52     Page 1 of 4




                                                       1   James Patrick Shea, Esq.
                                                           Nevada Bar No. 405
                                                       2   Bart K. Larsen, Esq.
                                                           Nevada Bar No. 8538
                                                       3   SHEA LARSEN
                                                           1731 Village Center Circle, Suite 150
                                                       4   Las Vegas, Nevada 89134
                                                           Telephone: (702) 471-7432
                                                       5   Email: jshea@shea.law
                                                           blarsen@shea.law
                                                       6
                                                           Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                       7   New York Bar No. 1992627
                                                           Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                       8   New York Bar No. 5467444
                                                           KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                       9   1177 Avenue of the Americas
                                                           New York, New York 10036
                                                      10   Telephone: (212) 715-9100
                                                           Email: pbentley@kramerlevin.com
                                                      11   pbaranpuria@kramerlevin.com
              1731 Village Center Circle, Suite 150




                                                      12   Alla Lefkowitz, Esq. (Admitted Pro Hac Vice)
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                           New York Bar No. 4923363
                        (702) 471-7432




                                                      13   Molly Thomas-Jensen, Esq. (Admitted Pro Hac Vice)
                                                           New York Bar No. 4735148
                                                      14   EVERYTOWN LAW
                                                           450 Lexington Ave.
                                                      15   P.O Box # 4184
                                                           New York, NY 10017
                                                      16   (mailing address)
                                                           Phone: (646) 324-8226
                                                      17   Email: alefkowitz@everytown.org
                                                           mthomasjensen@everytown.org
                                                      18
                                                           Attorneys for Beverly Crawford and Alvino Crawford,
                                                      19   and for the City of Kansas City, Missouri
                                                      20
                                                                                    UNITED STATES BANKRUPTCY COURT
                                                      21
                                                                                              DISTRICT OF NEVADA
                                                      22
                                                                                                         ***
                                                      23   In re:                                                Case No. 20-10752-ABL
                                                      24               JIMENEZ ARMS, INC.,                       Chapter 7
                                                      25                          Debtor.
                                                      26
                                                      27
                                                      28
                                                                                                   Page 1 of 4
                                                           KL2 3197291.1
                                                            Case 20-10752-abl            Doc 114    Entered 11/25/20 11:24:52    Page 2 of 4




                                                       1              NOTICE OF RULE 2004 EXAMINATION OF DEMOLDCO PLASTICS, INC.
                                                       2               TO ALL INTERESTED PARTIES AND THEIR RESPECTIVE COUNSEL:
                                                       3
                                                                       NOTICE IS HEREBY GIVEN that, pursuant to Fed. R. Bankr. P. 2004, Fed. R. Civ. P.
                                                       4
                                                           30(b)(6), and the Order Granting Ex-Parte Motion for an Order Directing Examinations and the
                                                       5
                                                           Production of Documents Pursuant to Fed. R. Bankr. P. 2004 [ECF No. 97], Beverly Crawford
                                                       6
                                                       7   and Alvino Crawford, individually and as the parents of the decedent Alvino Dwight Crawford

                                                       8   (the “Crawfords”) and the City of          Kansas City, Missouri (“Kansas City”) (together, “the

                                                       9   Examining Creditors”), will take the examination of DEMOLDCO PLASTICS, INC. through
                                                      10   one or more officers, directors, agents or other representatives who shall be designated to testify
                                                      11
              1731 Village Center Circle, Suite 150




                                                           on DeMoldCo Plastics’ behalf regarding all information known or reasonably available to
                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                           DeMoldCo Plastics with respect to the subjects identified in Schedule A (filed simultaneously with
                        (702) 471-7432




                                                      13
                                                           the Notice of Subpoena). The examination will take place at a subsequent date to be mutually
                                                      14
                                                      15   agreed but not later than 30 days after the completion of the document production referenced

                                                      16   below, before a notary public or other officer authorized by law to administer oaths (the “2004

                                                      17   Exam”).
                                                      18
                                                                       Unless otherwise indicated in a subsequent court filing, the 2004 Examination shall take
                                                      19
                                                           place remotely via videoconference. Additional information regarding participation in the 2004
                                                      20
                                                           Examination via videoconference will be provided upon request.
                                                      21
                                                      22                   Notice is further given that the 2004 Examination will be recorded by video and/or
                                                      23   stenographic means pursuant to Fed. R. Civ. P. 30. In the event the examination is recorded by
                                                      24   means other than written transcription, at the time of introduction and/or filing of such recording, a
                                                      25   written transcription of the examination shall be presented to the Court.
                                                      26               NOTICE IS HEREBY GIVEN that the DEMOLDCO PLASTICS, INC. is further directed
                                                      27   to produce all documents described in Schedule B (filed simultaneously with the Notice of
                                                      28
                                                                                                      Page 2 of 4
                                                           KL2 3197291.1
                                                            Case 20-10752-abl          Doc 114    Entered 11/25/20 11:24:52     Page 3 of 4




                                                       1   Subpoena) at the offices of Shea Larsen, 1731 Village Center Circle, Suite 150, Las Vegas, Nevada
                                                       2   89134, on or before December 21, 2020, at 5 p.m. (Pacific Time).

                                                       3               Dated this 25th day of November 2020.
                                                       4                                                 SHEA LARSEN
                                                       5                                                 /s/ Bart Larsen, Esq.
                                                                                                         Bart K. Larsen, Esq.
                                                       6                                                 1731 Village Center Circle, Suite 150
                                                                                                         Las Vegas, Nevada 89134
                                                       7
                                                                                                         KRAMER LEVIN NAFTALIS &
                                                       8                                                         FRANKEL LLP
                                                                                                         Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                       9                                                 Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                                                                         1177 Avenue of the Americas
                                                      10                                                 New York, New York 10036
                                                      11                                                 EVERYTOWN LAW
              1731 Village Center Circle, Suite 150




                                                                                                         Alla Lefkowitz, Esq. (Admitted Pro Hac Vice)
                                                      12                                                 Molly Thomas-Jensen, Esq. (Admitted Pro Hac Vice)
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                                                                         450 Lexington Ave.
                        (702) 471-7432




                                                      13                                                 P.O Box # 4184
                                                                                                         New York, NY 10017
                                                      14                                                 (mailing address)
                                                      15                                                 Attorneys for Beverly Crawford and Alvino
                                                                                                         Crawford, individually and as the parents of the
                                                      16                                                 decedent Alvino Dwight Crawford; and the City of
                                                                                                         Kansas City, Missouri
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                    Page 3 of 4
                                                           KL2 3197291.1
                                                            Case 20-10752-abl          Doc 114    Entered 11/25/20 11:24:52       Page 4 of 4




                                                       1                                      CERTIFICATE OF SERVICE
                                                       2               I hereby certify that on NOVEMBER 25, 2020, I electronically transmitted the foregoing

                                                       3   NOTICE OF 2004 EXAMINATION OF DEMOLDCO PLASTICS, INC. to the Office of the
                                                       4   Clerk of the Bankruptcy Court, using the CM/ECF System, for filing and transmittal of a Notice of
                                                       5   Electronic Filing to the CM/ECF registrants listed for this matter.
                                                       6
                                                       7                                                  By: /s/ Bart Larsen, Esq.
                                                       8
                                                       9
                                                      10
                                                      11
              1731 Village Center Circle, Suite 150




                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN


                        (702) 471-7432




                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                    Page 4 of 4
                                                           KL2 3197291.1
